Citation Nr: 0719687	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-08 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling 
for service-connected bursitis, left hip.  

2.  Entitlement to a rating in excess of 10 percent disabling 
for service-connected bursitis, right hip.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1991.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In April 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

During the April 2007 videoconference hearing, the veteran 
testified that he had recently received treatment for his hip 
condition at a VA medical facility and at the William 
Beaumont Army Hospital.  Hearing transcript at 7 - 8.  
Similarly, he testified that he was being treated at a VA 
medical facility for sleep apnea and that a physician at that 
facility was preparing to review his service medical records 
to determine whether his sleep apnea had its onset during 
service.  Id. at 10.  The most recent VA medical records 
associated with the claims file are from August 2004.  The 
most recent medical records from William Beaumont Army 
Hospital associated with the claims file are from April 2003.  
VA medical records are deemed constructively of record, 
therefore any outstanding relevant VA medical records must be 
obtained and associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Likewise, VA has a 
duty to assist the veteran in obtaining identified relevant 
non-VA medical records, particularly those of a Federal 
department or agency.  38 U.S.C.A. § 5103A.  On remand, these 
records should be obtained and associated with the claims 
file.  

Also during the April 2007 hearing, the veteran testified 
that his hip disabilities had worsened and now caused him to 
limp.  The last VA examination of his hips was in September 
2004 and does not present a picture of disability resulting 
in a limp.  Therefore, on remand, the veteran should be 
afforded another VA examination to determine the current 
severity of these service-connected disabilities.  

With regard to the veteran's claim for service connection for 
vertigo, a medical examination and opinion is necessary in 
order to make a decision on this claim.  See 38 U.S.C.A. § 
5103A.  Service medical records show that the veteran was 
treated for loss of equilibrium in June 1989 and diagnosed 
with transient vertigo.  Post-service, he was treated for 
vertigo/dizziness numerous times at William Beaumont Army 
Medical Center, including shortly after retirement from 
active service.  A February 1992 clinic note reports the 
veteran's complaint, that for two weeks duration, he had 
experienced imbalance and unsteadiness when he stood from a 
sitting or lying down position.  He again complained of 
dizziness in October 1995, June 1996, and September 1996.  He 
was assessed with benign positional vertigo in each instance.  
A September 1996 Ear, Nose, and Throat (ENT) clinic 
evaluation assessed the veteran with dizziness of unknown 
etiology and reported that the veteran had experienced 
recurrent dizziness since 1988.  VA medical records from 
January 2004 stated that the veteran continued to experience 
occasional episodes of vertigo.  The Board may not supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991.  Taken together, 
these reports trigger VA's duty to obtain a medical 
examination and opinion to determine whether any current 
vertigo has an underlying pathology and had its onset during 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment records 
from the El Paso VA treatment facility, 
dated since August 2004; and from William 
Beaumont Army Medical Center, dated since 
April 2003.  

2.  Then, schedule the veteran for a VA 
orthopedic examination to determine the 
severity of his service-connected bursitis 
of his left hip and his right hip.  The 
claims file and a copy of this remand must 
be made available to the examiner prior to 
the examination.  The claims file must be 
reviewed by the examiner and the examiner 
must state whether the claims file was 
reviewed.  All necessary tests are to be 
performed.  

The examiner must conduct range of motion 
testing of both hips.  The examiner must 
also indicate whether there is any pain, 
weakened movement, excess fatigability, or 
incoordination on movement, and the extent 
of any resulting additional limitation of 
range of motion.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or on 
repetitive motion.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion, and/or 
no limitation of function, such facts must 
be noted in the report.  

3.  Schedule the veteran for a VA 
examination to determine the nature and 
onset of any disability manifested by 
vertigo.  All necessary tests are to be 
performed.  The claims file and a copy of 
this remand must be made available to the 
examiner prior to the examination.  The 
claims file must be reviewed by the 
examiner and the examiner must state 
whether the claims file was reviewed.  

The examiner is asked to state whether the 
veteran suffers from vertigo and to 
identify the underlying pathology of any 
vertigo.  The examiner is asked to provide 
a medical opinion as to whether it is as 
likely as not (a 50 percent or greater 
probability) that any current disability 
manifested by vertigo had its onset during 
the veteran's active service.  

A complete rationale should be provided 
for all opinions rendered.  

4.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


